Ease 1:19-eF-10078-RWZ Beeument 56 Filed 07/16/20 Page 1 ofa

UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,

Plaintiff
v. ) CASE NO. 19cr10078-1-RWZ
William Rick Singer, 5

Defendant. )

 

ASSENTED MOTION TO ADD THE DISTRICT OF ARIZONA TO
DISTRICTS THE DEFENDANT MAY TRAVEL WITHOUT ADDITIONAL
COURT ORDER

Defendant William Rick Singer hereby respectfully moves the Court to add the District
of Arizona to the Districts the defendant may travel without additional court order.

Mr. Singer is enrolled at Grand Canyon University’s PhD program in Psychology which
is located Phoenix, Arizona. The program is attended over the internet and to date Mr. Singer
has successfully completed five classes. The Program consists of 20 classes and includes a
dissertation. A requirement of the program is attending 3 residency's in person prior to achieving
his PhD and possibly other in person meetings. Mr. Singer has written the first 15 pages of his
dissertation and completed the Topic Approval, Problem and Purpose Statements required by his
program. Mr. Singer has maintained a B average for his first four classes and has received an A
in his fifth class.

Mr. Singer’s Pretrial Services Officer (U.S. Probation/Pretrial Services Central District of
California, Orange County Division), has consented to the first proposed trip to Arizona for a

Residency meeting. Mr. Singer is aware that all departures from his district of residence,
Case 1:19-Cr100784RWZ DooumentS6 FiledO7/1620 Page 2 ofa

currently the Central District of California requires the pre-approval of the Pretrial Services
Officer supervising Mr. Singer. Mr. Singer has been since his arraignment and pleas of Guilty on
March 12, 2019, has been fully compliant with his conditions of release. Assistant U.S. Attorney
Eric Rosen has assented to this motion and the adding of the District of Arizona to the approved

districts the defendant may travel without further court order.

WHEREFORE, the undersigned counsel respectfully moves that this motion be granted
so as to enable the defendant to travel to and from the District of Arizona, by adding the District
of Arizona to the listed permitted travel states, subject to the defendant obtaining pre-approval
for said travel from the U.S. Pretrial Services Officer currently supervising defendant at the time
of the defendant’s proposed travel.

Respectfully submitted,

/s/ Donald H. Heller
Donald H. Heller, Esquire
Donald H. Heller, A Law Corporation
Admitted Pro Hoc Vice

Attorney for Defendant
William Rick Singer

Approved. (29
Dated: LA Lie Zobel

United/States District Judge
